        Case 1:18-cr-00759-RMB Document 100 Filed 11/26/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                United States Attorney
                                                Southern District of New York
                                                The Silvio J. Mollo Building
                                                One Saint Andrew’s Plaza
                                                New York, New York 10007


                                                November 26, 2019

VIA ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. James Moore,
             18 Cr. 759 (RMB)

Dear Judge Berman:

       The Government writes regarding our next scheduled conference, which is currently
scheduled for December 2, 2019. Defense counsel agrees to an adjournment.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York


                                             By: _____________________________
                                                 Martin S. Bell / Vlad Vainberg
                                                 Assistant United States Attorney
                                                 (212) 637-2463/1029


cc: Defense Counsel (by ECF)
